Citation Nr: 1753001	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by weakness of the bilateral lower extremities.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gout.

3.  Entitlement to service connection for a disability manifested by weakness of the bilateral lower extremities.  

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for a bilateral shoulder disability.  

9.  Entitlement to service connection for an acquired psychiatric disorder.  

10.  Entitlement to service connection for a bilateral elbow disability.

11.  Entitlement to a rating in excess of 10 percent for sinusitis.  

12.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the first metatarsophalangeal (MTP) joint of the left foot.

13.  Entitlement to a rating in excess of 20 percent for right carpal tunnel syndrome (CTS) before April 17, 2013, and to a rating in excess of 30 percent thereafter.

14.  Entitlement to a rating in excess of 30 percent for a respiratory disability before April 23, 2013, and to a rating in excess of 50 percent thereafter.  

15.  Entitlement to a compensable rating for erectile dysfunction (ED).

16.  Entitlement to a higher level of special monthly compensation (SMC) based on loss of use of a creative organ.

17.  Entitlement to a rating in excess of 10 percent for left CTS.

18.  Entitlement to an effective date earlier than January 20, 2012, for the award of service connection for left CTS.  

19.  Entitlement to a total disability rated based upon individual unemployability due to service connected disability (TDIU).  




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A November 2012 rating decision continued a noncompensable rating for osteoarthritis of the first MTP joint of the left foot (a June 2016 rating decision increased this rating to 10 percent), granted service connection for right CTS with a 20 percent rating (a May 2013 rating decision increased this rating to 30 percent effective April 17, 2013), and increased the rating of the Veteran's respiratory disability to 30 percent (a May 2013 rating decision increased this rating to 50 percent effective April 23, 2013).  A May 2013 rating decision denied service connection for gout, a bilateral foot disability, a bilateral ankle disability, a bilateral shoulder disability, a bilateral elbow disability, and an acquired psychiatric disability; it granted service connection for sinusitis with a 10 percent rating, it granted service connection for ED with a noncompensable rating, and it granted SMC based on loss of use of a creative organ.  An April 2015 rating decision denied service connection for a back disability and a disability manifested by weakness of the bilateral lower extremities.  

This appeal was previously before the Board in May 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board's analysis is not strictly limited to any one psychiatric condition, but it instead encompasses all acquired psychiatric diagnoses shown in the record.  The issue on appeal has been recharacterized accordingly.

The issues of entitlement to service connection for a disability manifested by weakness of the bilateral lower extremities, a back disability, gout, a bilateral foot disability, a bilateral ankle disability, a bilateral shoulder disability, and an acquired psychiatric disability; entitlement to an effective date earlier than January 20, 2012, for the award of service connection for left CTS, entitlement to a rating in excess of 10 percent for left CTS, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2000 rating decision denied the claim for service connection for a disability manifested by weakness of the bilateral lower extremities.  

2.  The evidence received since the November 2000 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim for service connection for a disability manifested by weakness of the bilateral lower extremities.

3.  A September 2007 rating decision denied the claim for service connection for gout.  

4.  The evidence received since the September 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim for service connection for gout.

5.  The weight of the evidence of record is against a finding that the Veteran has a chronic bilateral elbow disability.

6.  The Veteran's sinusitis is manifested by, at most, five non-incapacitating episodes per year; it is not manifested by prolonged antibiotic treatment, incapacitating episodes, radical surgery with chronic osteomyelitis, or near-constant sinusitis after repeated surgeries.

7.  The Veteran's osteoarthritis of the first MTP joint of the left foot is manifested by symptoms of pain, hallux rigidus, and metatarsalgia that are not moderately severe or worse.

8.  Before April 17, 2013, the Veteran's right CTS was not manifested by symptoms approximating moderate incomplete paralysis or worse of the median nerve.  

9.  Since April 17, 2013, the Veteran's right CTS has not been manifested by symptoms approximating severe incomplete paralysis or worse of the median nerve.  

10.  The Veteran's asthma has not resulted in a Forced Expiratory Volume in one second (FEV-1) of 55 percent of the predicted value or worse, or a FEV-1/Forced Vital Capacity (FVC) of 55 percent or worse; furthermore, asthma did not require monthly visits to a physician for required care of exacerbations, at least intermittent courses of systemic corticosteroids or immunosuppressive medications, nor did it result in more than one attack per week with episodes of respiratory failure.

11.  Before April 23, 2013, obstructive sleep apnea (OSA) did not result in the use of a breathing assistance device, chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the presence of a tracheostomy.  

12.  Since April 23, 2013, OSA has not resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the presence of a tracheostomy.  

13.  The Veteran's ED does not result in deformity of the penis.  

14.  The Veteran is in receipt of the maximum schedular rate for SMC on the basis of loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision denying the claim for service connection for a disability manifested by weakness of the bilateral lower extremities is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The September 2007 rating decision denying the claim for service connection for gout is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a disability manifested by weakness of the bilateral lower extremities and gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

4.  The criteria for service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

5.  The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2017).

6.  The criteria for a rating in excess of 10 percent for osteoarthritis of the first MTP joint of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5281-5280 (2017).

7.  Before April 17, 2013, the criteria for a rating in excess of 20 percent for right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2017).

8.  Since April 17, 2013, the criteria for a rating in excess of 30 percent for right CTS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2017).

9.  Before April 23, 2013, the criteria for a rating in excess of 30 percent for a respiratory disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6602, 6847 (2017).

10.  Since April 23, 2013, the criteria for a rating in excess of 50 percent for a respiratory disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6602, 6847 (2017).

11.  The criteria for compensable rating for ED have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.2, 4.31, 4.115b, Diagnostic Code 7522 (2017).

12.  The claim seeking a higher rate of SMC on the basis of loss of use of a creative organ lacks legal merit.  38 U.S.C.A. §§ 1114 (k), 1155 (West 2014), 38 C.F.R. § 3.350(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the Veteran's claims of entitlement to service connection for a disability manifested by weakness of the bilateral lower extremities and gout.  As such, the Board finds that any error related to VA's duties to notify and assist is moot with respect to these claims.  

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In the instant case, the Veteran was provided with all appropriate notification in April 2011, January 2012, and February 2013.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not been afforded with a VA examination addressing the relationship between his bilateral elbow disability and his service, and no such examination is required.  VA does not have a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  VA's obligation to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

As will be discussed in greater detail below, the weight of the evidence does not support a finding that the Veteran has a current bilateral elbow disability.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran has a current disability, a VA examination addressing the Veteran's claimed bilateral elbow disability is unwarranted.

The Veteran has otherwise been provided with examinations addressing his sinusitis, osteoarthritis of the first MTP joint of the left foot, right CTS, respiratory disability, and ED.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2014, the Veteran's representative argued that the April 2013 examination addressing the Veteran's sinus disability was inadequate because the examiner did not state the frequency with which the Veteran experienced symptoms, nor did it indicate whether the Veteran suffered from incapacitating episodes of sinusitis.  The Board disagrees; the examiner stated that the Veteran experienced five non-incapacitating episodes of sinusitis over the preceding 12 months, and no incapacitating episodes.  

The Veteran requested a hearing before the Board in May 2013.  In January 2014 and June 2016, however, the Veteran indicated that he did not wish to participate in a hearing before the Board.  The Board considers the Veteran's request for a hearing to have been withdrawn.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for a disability manifested by weakness in the legs was last denied in a November 2000 rating decision, which found that the evidence did not support a finding that the Veteran had the claimed disability.  The Veteran did not appeal the November 2000 rating decision, no evidence was received within one year of the November 2000 rating decision, and no new service records have been submitted.  Therefore, the November 2000 rating decision is final.  

Since November 2000, additional medical evidence has been added to the record, including the results of a May 2016 examination, suggesting that the Veteran has mild incomplete paralysis of the bilateral sciatic, common peroneal, superficial peroneal, deep peroneal, tibial, posterior tibial, and femoral nerves.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate the presence of a current disability manifested by weakness of the bilateral lower extremities.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for a disability manifested by weakness of the bilateral lower extremities is reopened.

The Veteran's claim of entitlement to service connection for gout was last denied in a September 2007 rating decision, which found that the evidence did not support a finding that gout was related to the Veteran's service.  The Veteran did not appeal the September 2007 rating decision, no evidence was received within one year of the September 2007 rating decision, and no new service records have been submitted.  Therefore, the September 2007 rating decision is final.  

Since September 2007, additional medical evidence has been added to the record, including the results of a December 2011 VA examination, suggesting that the Veteran's gout was first diagnosed in 1998.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's gout and his service.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for gout is reopened.



Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to the facts in this case, December 2011 x-rays of the Veteran's elbows were normal.  The Veteran filed his claim of entitlement to service connection for a bilateral elbow disability in December 2012.  In March 2014, the Veteran complained of aching in his right elbow over the past two to three months.  In April 2015, a clinician noted that the Veteran had occasional lateral elbow pain that had resolved.  In November 2014, the Veteran complained of occasional elbow pain that was "very intermittent and minimal".  In August 2015 and November 2015, it was noted that the Veteran's right elbow had a full, pain-free, active range of motion.  In March 2016, a clinician noted that there was no electrodiagnostic evidence of bilateral ulnar neuropathy at the elbows.  In April 2016, the Veteran had a full range of motion in his elbows.  

Turning to an analysis of these facts, the Board cannot find that the Veteran has been diagnosed with a chronic elbow disability that is distinct from the CTS for which he is already service-connected.  While the Veteran may complain of experiencing symptoms such as elbow pain, VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  In other words, service connection requires the presence of a disability, rather than symptoms alone.

To the extent that the Veteran believes that he experiences symptoms of a bilateral elbow disability, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may have experienced such symptoms, his statements are not sufficient to establish the presence of a chronic elbow disability.  The Board finds that the weight of the medical evidence of record is against a finding that the Veteran suffers from an elbow disability.  Accordingly, the Board finds that the first Hickson element is not met.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a bilateral elbow disability.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2017); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).

Increased Rating for Sinusitis

The Veteran's sinusitis is rated 10 percent disabling under Diagnostic Code 6513, applicable to chronic maxillary sinusitis.  

The General Rating Formula for Sinusitis provides the following rating criteria, in pertinent part: a 10 percent rating applies to one or two incapacitating episodes (defined as requiring physician-prescribed bed rest) per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating applies to three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 50 percent rating applies following radical surgery with chronic osteomyelitis; or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection for sinusitis in February 2011.  The Veteran underwent a VA examination in December 2011, at which time the examiner found that the Veteran did not suffer from chronic sinusitis.  In a March 2012 radiographic study, it was noted that the Veteran had mild thickening of the bilateral maxillary and ethmoid sinuses that was likely associated with chronic sinusitis.  The Veteran underwent an additional examination in May 2013, at which time the examiner diagnosed the Veteran with chronic sinusitis.  The examiner indicated that the Veteran had maxillary sinusitis that resulted in episodes of sinusitis, headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The examiner indicated that the Veteran had experienced five non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The Veteran had not suffered from any incapacitating episodes in the past 12 months.  The Veteran had not undergone sinus surgery.  In a December 2014 radiographic study, it was noted that the Veteran had very minimal thickening of the mucosa of the right frontal and maxillary sinuses.  The Veteran was assessed with minimal sinus disease.  

Upon review of these facts, the evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes of sinusitis, much less the three or more incapacitating episodes per year requiring prolonged antibiotic treatment that is associated with a 30 percent rating.  Furthermore, the Veteran has not complained of more than six non-incapacitating episodes per year of sinusitis.  Instead, in May 2013, the Veteran complained of experiencing up to five non-incapacitating episodes of sinus symptoms annually.  The Veteran's clinical records do not otherwise support a finding that the Veteran experienced more than six non-incapacitating episodes of sinusitis annually.  A 30 percent rating for the Veteran's sinusitis is accordingly unwarranted.

A 50 percent rating for the Veteran's sinusitis is similarly unwarranted.  The Veteran has not undergone radical surgery with chronic osteomyelitis.  As noted in the above discussion of a 30 percent rating, the record does not support a finding that the Veteran suffers from "near-constant" sinusitis following repeated surgeries.  A 50 percent rating of the Veteran's sinusitis is accordingly unwarranted.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's sinusitis warrant no more than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Osteoarthritis of the First MTP Joint of the Left Foot

The Veteran's osteoarthritis of the first MTP joint of the left foot is rated 10 percent disabling under Diagnostic Code 5281-5280, applicable to unilateral hallux rigidus, which is rated as unilateral hallux valgus.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  

Turning to the facts in this case, the Veteran filed his claim of entitlement to an increased rating in February 2011.  The Veteran underwent a VA examination in December 2011, at which time the examiner diagnosed the Veteran with only claw foot (pes cavus) and gout, neither of which has been connected to the Veteran's service, and both of which are the subject of the Remand below.  The Veteran complained of erythema, edema, and hyperesthesia of the first MTP joint of the left foot.  The examiner found that the Veteran did not have hallux rigidus, metatarsalgia, or other disability of the foot.  A December 2011 x-ray of the left foot was negative except for mild calcaneal spurring and mild soft tissue swelling medial to the first metatarsal head.  

The Veteran underwent a VA examination in April 2013, at which time the examiner diagnosed the Veteran, in pertinent part, with metatarsalgia and hallux rigidus.  The Veteran complained of chronic intermittent throbbing pain, weakness, swelling, and stiffness in the MTP joint of the left great toe.  The examiner indicated that the Veteran had mild to moderate symptoms of hallux rigidus.  The examiner observed that the Veteran had a moderately sized bone spur that was tender at the bottom of his first MTP joint.  

In June 2016, an examiner opined that the Veteran's metatarsalgia and hallux rigidus of the left foot that was diagnosed in April 2013 represented a progression of the Veteran's osteoarthritis of the first MTP joint of the left foot.  The examiner noted that osteoarthritis of the MTP joint resulted in pain, producing left foot metatarsalgia.  The examiner further noted that MTP joint osteoarthritis resulted in hallux rigidus due to the severity of the joint destruction.  

Turning to an analysis of these facts, the Board notes that disabilities of the feet are evaluated under Diagnostic Codes 5276-84.  38 C.F.R. § 4.71a (2017).  The Veteran's disability of the first MTP joint is evaluated as 10 percent disabling under the Diagnostic Code applicable to severe unilateral hallus rigidus, which is to be rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281 (2017).  The Diagnostic Code applicable to unilateral hallux valgus provides for a maximum 10 percent rating when severe, if equivalent to amputation of the great toe, or if operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).  

The Board has reviewed the remaining Diagnostic Codes relating to foot disabilities and finds either that they are not applicable to the symptomatology associated with the first MTP joint of the left foot, or that they do not provide for a rating in excess of 10 percent.  The Veteran has not been diagnosed with flatfoot (Diagnostic Code 5276), weak foot (Diagnostic Code 5277), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), and the Board finds that the Veteran's symptoms are not analogous to the rating criteria under these Diagnostic Codes.  

While the Veteran has indeed been diagnosed with metatarsalgia, a greater evaluation is unavailable under the Diagnostic Code applicable to metatarsalgia, which provides for a maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2017).  While Diagnostic Code 5284, applicable to "other foot injuries", provides for a 20 percent rating with moderately severe symptoms, a 30 percent rating with severe symptoms, and a 40 percent rating with actual loss of the foot, the Board finds that the Veteran's osteoarthritis of the MTP joint of the left foot has not resulted in symptoms of this severity.  Instead, the April 2013 examiner found that the Veteran had "mild to moderate symptoms".  The Board otherwise finds that the weight of the evidence contained in the Veteran's clinical records fails to support a finding that his osteoarthritis of the MTP joint resulted in symptoms that were moderately severe or worse.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's osteoarthritis of the first MTP joint of the left foot warrant no more than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Right CTS

The Veteran's right CTS is rated 20 percent disabling under Diagnostic Code 8514, applicable to incomplete paralysis of the radial nerve, before April 17, 2013, and 30 percent disabling thereafter.  

Under Diagnostic Code 8514, a 20 percent rating is warranted for mild incomplete paralysis of the radial nerve of the major extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  38 C.F.R. § 4.124a (2017).  A 70 percent rating is warranted for complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2017).

Under Diagnostic Code 8515, applicable to paralysis of the median nerve, a 10 percent rating is warranted for mild incomplete paralysis of the major extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the major extremity.  A 50 percent rating is warranted for severe incomplete paralysis of the major extremity.  38 C.F.R. § 4.124a (2017).  A 70 percent rating is warranted for complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

The Board notes that words such as "mild", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the facts in this case, a December 2011 EMG examination indicated that the Veteran had right CTS, or a right median sensorimotor neuropathy at or distal to the wrist, that was of mild to moderate severity and worse on the right.  The Veteran filed his underlying claim of entitlement to service connection for right CTS in January 2012, at which time the Veteran indicated that he wore a wrist splint while working and sleeping.  The Veteran underwent a VA examination in May 2012, at which time the examiner noted that the Veteran was right-handed and diagnosed the Veteran with right CTS.  The examiner indicated that the Veteran's right CTS resulted in moderate pain that was both constant and intermittent.  The Veteran had severe paresthesias, dysesthesias, and numbness in the right upper extremity.  Muscle strength testing showed that the Veteran had active movement against some resistance as to wrist extension, grip, and pinch; wrist flexion, elbow extension, and elbow flexion were normal.  Reflex testing was normal.  Sensory testing was decreased at the hand and fingers, but normal at the inner/outer forearm and shoulder area.  No trophic changes were observed.  Testing of the median nerve was performed, with Phalen's sign and Tinel's sign both positive.  The examiner indicated that the Veteran had mild incomplete paralysis of the right radial, median, and ulnar nerves.  

The Veteran underwent an additional VA examination in April 2013, at which time the Veteran complained of continuous neuropathic symptoms in the right wrist.  The examiner indicated that the Veteran's right CTS resulted in severe pain that was both constant and intermittent.  The Veteran had severe paresthesias, dysesthesias, and numbness in the right upper extremity.  Muscle strength testing showed that the Veteran had active movement against some resistance as to wrist extension, grip, and pinch; wrist flexion, elbow extension, and elbow flexion were normal.  The examiner noted that the Veteran had an unmeasurable muscle atrophy of the hypothenar imminence, worse on the right side than the left.  Reflex and sensory testing was normal.  No trophic changes were observed.  Testing of the median nerve was performed, with Phalen's sign and Tinel's sign both positive.  The examiner indicated that the Veteran had moderate incomplete paralysis of the right median nerve; all other nerves were found to be normal.  

In May 2014, the Veteran's representative argued that the Veteran was entitled to multiple ratings for each of the nerves involved in the Veteran's right CTS.

A January 2016 EMG study of the right upper extremity showed sensorimotor neuropathy probably at the carpal tunnel, with pinprick sensation reduced in the right thumb.  The Veteran underwent an additional VA examination in May 2016, at which time the examiner indicated that the Veteran's right CTS did not result in constant severe pain, but it did result in mild intermittent pain.  The Veteran had mild paresthesias and dysesthesias in the right upper extremity, and severe numbness in the right upper extremity.  Muscle strength testing was normal, and no muscle atrophy was noted.  Reflex testing showed hypoactive reflexes.  Sensory examination was normal, and no trophic changes were observed.  Testing of the median nerve was performed, with Phalen's sign and Tinel's sign both negative.  The examiner indicated that the Veteran had mild incomplete paralysis of the right median nerve; all other nerves were found to be normal.  In June 2016, a VA examiner indicated that only the Veteran's right median nerve was involved in his right CTS.  The examiner stated that the medical literature indicated that the only nerve involvement in CTS was the median nerve.  

Applying the relevant rating criteria to the facts in this case, the Board first finds that the Veteran's right CTS warrants a single rating based on impairment of the median nerve.  EMG testing, including testing from December 2011 and January 2016, showed that the Veteran's right CTS involved the median nerve.  The June 2016 examiner further clarified that the  Veteran's right CTS involved only the median nerve.  Thus, the Board finds that the proper rating criteria are those that apply to the median nerve.  For similar reasons, the Board cannot agree with the argument of the Veteran's representative that his right CTS warrants multiple evaluations based on the involvement of multiple nerves.  The Board finds that the weight of the evidence is against the suggestion of the May 2012 examiner that the Veteran's CTS resulted in impairment to not only the medial nerve, but also to the radial and ulnar nerves.  Additionally, even if the Board were to find, contrary to the evidence discussed above, that the Veteran's CTS indeed involved each of these nerves, the evidence does not suggest that the Veteran had distinct symptomatology affecting each of these nerves such that separate ratings for each of these nerves would be appropriate.  

Turning to an evaluation of whether greater ratings are available under the criteria applicable to impairment of the median nerve, a rating in excess of 20 percent before April 17, 2013, requires a finding that the Veteran suffered from at least moderate incomplete paralysis of the median nerve during this time.  The Board cannot find that the Veteran's neurological impairment was of such severity during this time.  During this time, the Veteran's CTS was manifested by subjective symptoms such as pain and numbness, some impairment of muscle strength, and some decreased sensory perception.  The Board notes that clinicians characterized the Veteran's symptoms as "mild-to-moderate" (December 2011), and "mild" (May 2012).  These characterizations are inconsistent with a finding that the Veteran suffered from moderate incomplete paralysis or worse during this time.  

Instead, the Veteran's existing 20 percent rating during this time, which is based on the criteria applicable to impairment of the radial nerve (rather than the median nerve), falls between the 10 percent rating that is applicable to mild incomplete impairment of the median nerve and the 30 percent rating that is applicable to moderate impairment of the median nerve.  This rating appropriately addresses the Veteran's symptoms during this time, which clinicians, at worst, characterized as "mild-to-moderate".  

With the weight of the evidence of record against a rating in excess of 20 percent for right CTS before April 17, 2013, the Board next considers whether the evidence warrants a rating in excess of 30 percent after April 17, 2013.  Such a rating requires a finding that the Veteran suffered from severe incomplete paralysis of the median nerve.  Since this time, the Veteran's right CTS has manifested in subjective complaints of pain, dysesthesias, paresthesias, and numbness.  With that said, muscle strength testing, at worst, showed that the Veteran retained active movement against some resistance.  Sensory testing was normal, and reflex testing, at worst, showed hypoactive reflexes.  The Board notes that clinicians characterized the Veteran's symptoms as "moderate" (April 2013), and "mild" (May 2016).  These characterizations are inconsistent with a finding that the Veteran suffered from severe incomplete paralysis or worse during this time.  The Board cannot find that this symptom picture, which focuses on subjective complaints of paresthesias, dysesthesias, and numbness, along with only some impairment of reflexes and strength, does not rise to the level of severe incomplete paralysis of the median nerve.

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's right CTS warrant no more than a 20 percent rating before April 17, 2013, and a 30 percent rating thereafter.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of higher ratings.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Respiratory Disability

The Veteran's respiratory disability is rated 30 percent disabling under Diagnostic Code 6847, applicable to sleep apnea, before April 23, 2013, and 50 percent disabling thereafter.  

As an initial matter, the Board notes that ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 are not to be combined with each other.  C.F.R. § 4.96(a).  Instead, a single rating is to be assigned that reflects the predominant disability.  Id.  In this case, the Veteran is service connected for a respiratory disability that manifests in OSA (Diagnostic Code 6847) and asthma (Diagnostic Code 6602).  As noted above, these Diagnostic Codes are not to be combined with each other.  The Board will therefore determine which of these diagnoses represents the Veteran's predominant disability, and it will then determine the proper rating for such disability.  

Under the Diagnostic Code applicable to OSA, in pertinent part, a 30 percent rating is warranted with persistent daytime hypersomnolence.  A 50 percent rating is warranted with the use of a breathing assistance device such as a continuous positive airway pressure (CPAP) machine.  A 100 percent rating is warranted with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when a tracheostomy is required.  38 C.F.R. § 4.97, Diagnostic Code 6847.  

Under the Diagnostic Code applicable to asthma, in pertinent part, a 30 percent rating is warranted with a FEV-1 of 56 to 70 percent predicted, or; a FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating requires a FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating requires a FEV-1 less than 40 percent predicted, or; a FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).  

The post-bronchodilator findings for these pulmonary function tests (PFTs) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2017).

Turning to the facts in this case, the Veteran submitted a claim for an increased rating in December 2011.  A February 2012 sleep study showed that the Veteran had very minimal sleep apnea, and it was noted that the study did not document sleep disordered breathing.  The Veteran underwent a VA examination in May 2012, at which time the examiner diagnosed the Veteran with obstructive sleep apnea (OSA) that resulted in persistent daytime hypersomnolence.  The Veteran did not use a CPAP machine to assist with breathing.  

The Veteran underwent a sleep study in April 2013, at which time he showed severe OSA.  It was noted that optimal treatment for the Veteran's OSA would be a nasal CPAP.  In an April 2013 VA examination, the Veteran complained of worsening symptoms since gaining weight.  The Veteran felt increased fatigue, and his spouse indicated that the Veteran frequently stopped breathing while sleeping.  The Veteran used a CPAP machine and complained of persistent daytime hypersomnolence.  

The Veteran underwent an additional VA examination in April 2013, at which time the examiner diagnosed the Veteran with asthma and restrictive lung disease in the form of pulmonary fibrosis.  The Veteran indicated that he experienced intermittent and worsening bronchospasms.  The Veteran did not use oral or parenteral corticosteroid medications.  The Veteran received intermittent inhalational bronchodilator therapy and intermittent oral bronchodilators.  The Veteran did not use antibiotics or oxygen therapy.  The examiner indicated that the Veteran had experienced one asthma attack with an episode of respiratory failure each week in the past 12 months.  The Veteran had not had physician visits for required care of exacerbations.  An April 2013 chest x-ray showed no acute or focal abnormality in the lungs, and mild chronic lung changes.  PFT showed the following pre-bronchodilator results: FVC 68.3 percent predicted; FEV-1 65.9 percent predicted; FEV-1/FVC 78.26 percent; DLCO within normal limits.  PFT showed the following post-bronchodilator results: FVC not provided; FEV-1 74.7 percent predicted; FEV-1/FVC not provided.  The examiner indicated that the FVC percentage of predicted value most accurately reflected the Veteran's level of disability.   The examiner indicated that restrictive lung disease most limited the Veteran's pulmonary function.  

In November 2013, a clinician noted that the Veteran's lungs were clear.  In May 2014, the Veteran's representative argued that the Veteran's respiratory disability warranted a 100 percent rating under either the Diagnostic Code applicable to chronic pleural effusion or fibrosis, or under the Diagnostic Code applicable to bronchial asthma.  In October 2014, a clinician noted that the Veteran's lungs were clear.  In February 2015, a clinician noted that the Veteran's lungs were clear.  A May 2015 chest x-ray showed clear lungs without pleural effusion or large pneumothorax.  A clinical note indicated that the Veteran had a past medical history of asthma.  In October 2015, a clinician noted that the Veteran's lungs were clear.

The Veteran underwent an additional examination in May 2016, at which time the examiner diagnosed the Veteran with asthma.  The Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The Veteran had no asthma attacks with episodes of respiratory failure in the past 12 months, nor had asthma required any physician visits for required care of exacerbations.  PFT showed the following pre-bronchodilator results: FVC 68 percent predicted; FEV-1 62 percent predicted; FEV-1/FVC 74 percent; DLCO 25.6 percent predicted.  PFT showed the following post-bronchodilator results: FVC 77 percent predicted; FEV-1 76 percent predicted; FEV-1/FVC 80 percent.  The examiner indicated that the FVC percentage of predicted value most accurately reflected the Veteran's level of disability.   In May 2016, an examiner, noting the Veteran's normal chest x-ray, found that the Veteran never had restrictive lung disease or respiratory failure.  

Turning to an analysis of these facts, the Board first finds that the observation of the April 2013 examiner that the Veteran suffered from pulmonary fibrosis and restrictive lung disease is unsupported by the remainder of the medical evidence of record, which fails to show diagnoses or treatment with such conditions.  Furthermore, the May 2016 examiner found such diagnoses to lack merit.  The Board thus cannot find that either pulmonary fibrosis or restrictive lung disease are the Veteran's predominant respiratory disabilities.  

The Board finds that asthma is not the Veteran's predominant respiratory disability because the Veteran's service-connected asthma does not warrant ratings in excess of the currently-staged 30 percent rating before April 23, 2013, and 50 percent thereafter.  Greater ratings based on PFT results requires a FEV-1 of 55 percent predicted or worse, or a FEV-1/FVC of 55 percent or worse.  In this case, the PFT results from both April 2013 and May 2016 do not show results of such severity.  These PFT results are inconsistent with a rating of 30 percent or greater at any time under the criteria applicable to asthma.  

Furthermore, the Board finds that the weight of the evidence of record is against a finding that the Veteran's asthma has required therapies that are associated with greater ratings.  The Veteran's asthma has not resulted in at least monthly visits to a physician for required care of exacerbations.  The Veteran's asthma has not required treatment with systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.  The Veteran's asthma has not resulted in more than one attack per week with episodes of respiratory failure.  While the April 2013 examiner indicated that the Veteran experienced weekly asthma attacks with respiratory failure, this observation is not otherwise supported by the medical evidence of record.  If the Veteran indeed experienced weekly episodes of respiratory failure, the Board finds it to be likely that the Veteran would have sought medical treatment, or mentioned such symptoms to clinicians.  Instead, the Veteran's medical records do not show any treatment for respiratory failure at any time.  In sum, with the Veteran's asthma not supporting ratings in excess of 30 percent before April 23, 2013, and 50 percent thereafter, the Board cannot find that it is the Veteran's predominant respiratory disability.

Instead, the Board finds that OSA is the Veteran's predominant respiratory disability.  Turning now to the appropriate rating for OSA, a rating in excess of 30 percent is unwarranted before April 23, 2013, because the Veteran did not require a breathing assistance device before that time.  Instead, the February 2012 sleep study showed that the Veteran had "very minimal" sleep apnea that did not warrant the use of a CPAP machine.  Furthermore, the record does not show evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the presence of a tracheostomy.  A rating in excess of 30 percent is unwarranted before April 23, 2013, and a rating in excess of 50 percent is unwarranted at any time.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's respiratory disability warrant no more than a 30 percent rating before April 23, 2013, and a 50 percent rating thereafter.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of higher ratings.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for ED

The Veteran's ED is rated 0 percent disabling under Diagnostic Code 7522, applicable to deformity of the penis with loss of erectile power.  

ED is not explicitly listed in the rating schedule.  Instead, Diagnostic Code 7522, applicable to deformity of the penis with loss of erectile power, is most closely analogous to ED, and it provides for a single 20 percent rating with deformity of the penis with loss of erectile power.  In other words, a compensable rating under Diagnostic Code 7522 requires both deformity of the penis and loss of erectile power.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the use of the conjunctive "and" in a statutory provision means that that all of the conditions listed in the provision must be met).  When the rating schedule does not provide a zero percent rating for a Diagnostic Code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2017).  

Turning to the facts in this case, upon review of the medical evidence of record, the Board finds that there is no suggestion that the Veteran has ever suffered from a deformity of the penis, nor has the Veteran so alleged.  To the extent that the Veteran contends that his ED is more severe than the current noncompensable evaluation, the Board observes that the Veteran is competent to report the readily-observable symptoms associated with ED.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he has personal knowledge, that is, information that he can gather through his senses.)  Despite the competence of the Veteran's observations, a higher schedular rating for ED requires a deformity of the penis, which the Veteran has not been shown to have, nor has he alleged.  In short, the Board concludes that the preponderance of the evidence is against granting a compensable evaluation for the Veteran's service-connected ED.  

SMC

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350  and 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350(a).  The rate of SMC compensation is set at a fixed amount that is adjusted annually for each such loss, independent of any other awarded compensation.  38 U.S.C.A. § 1114 (k).

The Veteran in receipt of SMC for loss of use of a creative organ based upon the grant of service connection for ED.  The statute and applicable regulation do not provide for a higher rate of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114 (k).  SMC rates are determined by statute and are not subject to the Board's discretion; indeed, the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).  As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for service connection for a disability manifested by weakness of the bilateral lower extremities is reopened, and the appeal is allowed to that extent only.

The claim for service connection for gout is reopened, and the appeal is allowed to that extent only.

Service connection for a bilateral elbow disability is denied.  

A rating in excess of 10 percent for sinusitis is denied.

A rating in excess of 10 percent for osteoarthritis of the first MTP joint of the left foot is denied.

A rating in excess of 20 percent for right CTS is denied before April 17, 2013, and a rating in excess of 30 percent is denied thereafter.

A rating in excess of 30 percent for a respiratory disability is denied before April 23, 2013, and a rating in excess of 50 percent is denied thereafter.  

A compensable rating for ED is denied.

A higher level of SMC based on loss of use of a creative organ is denied.


REMAND

With regard to the Veteran's claim for service connection for a back disability, the Veteran has been diagnosed, for example in February 2015, with degenerative changes of the spine.  The Veteran has stated that he has experienced symptoms associated with his back disability since approximately 1989.  The Veteran has not been provided with an examination addressing his back disability, and such an examination should be provided to the Veteran.  The examiner should additionally address whether the Veteran suffers from neurological impairment, including weakness of the bilateral lower extremities, associated either with the Veteran's back disability or directly with the Veteran's service.  

With regard to the Veteran's claim for service connection for gout, the Veteran has received treatment for gout throughout the period on appeal.  The Veteran has stated that he has experienced symptoms associated with his gout disability since service, and a December 2011 examiner indicated incidentally that the Veteran had suffered from gout since 1998.  The Veteran complained of symptoms such as muscle aching and weakness in service.  The Veteran has not been provided with an examination addressing his gout, and such an examination should be provided to the Veteran.  

With regard to the Veteran's claim for service connection for a bilateral foot disability, the Veteran has been diagnosed with bilateral pes cavus.  A bilateral pes cavus deformity was noted at the Veteran's August 1979 enlistment examination.  While the Veteran has received a number of examinations addressing his feet, such examinations have not produced an opinion addressing whether the Veteran's bilateral pes cavus was aggravated during service beyond the natural progression of the disorder.  Accordingly, the Veteran should be provided with an additional examination eliciting such information.  

With regard to the Veteran's claim for service connection for a bilateral ankle disability, the Veteran has been diagnosed, for example in December 2011, with degenerative joint disease of the left ankle.  The examiner did not opine as to whether the Veteran's left ankle disability was related to service.  The examiner did not diagnose a right ankle disability.  In a May 2015 electromyography examination, it was noted that the Veteran had no reflex in the right ankle.  The clinician indicated that a peripheral neuropathy could not be ruled out.  Given the more contemporaneous evidence indicating that the Veteran may indeed have a right ankle disability, the Veteran should be provided with an additional examination addressing the nature and etiology of his claimed bilateral ankle disability.

With regard to the Veteran's claim for service connection for a bilateral shoulder disability, a March 2014 x-ray showed degenerative changes of the right shoulder, and the Veteran underwent a surgical repair of the musculotendinous cuff of the right shoulder in June 2015.  While the record is less clear as to whether the Veteran has been diagnosed with a left shoulder disability, a January 2016 clinician noted that the Veteran had impaired rotation of the left shoulder.  While in service, the Veteran complained of soreness in his shoulders in July 1990.  The Veteran has not been provided with an examination addressing his bilateral shoulder disability, and such an examination should be provided to the Veteran.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Veteran primarily complains that he suffers from a psychiatric disability as a result of other disabilities, rather than as a result of his active service.  The Veteran underwent a VA examination in April 2016, at which time the examiner found that the Veteran suffered from only "mild" symptoms, which the examiner found not to constitute a disability, to his sleep apnea.  The record shows that the Veteran has since been diagnosed, for example in August 2017, with depression due to unspecified medical conditions.  The Board finds that the conclusion of the April 2016 examiner that the Veteran suffered from only "mild" symptoms is inadequate, given the Veteran's subsequent diagnosis with depression.  Accordingly, the Veteran should be afforded with a psychological examination addressing the nature and etiology of his claimed psychiatric disability.  

In September 2015, the RO granted the Veteran's claim of entitlement to service connection for left CTS and assigned a 10 percent rating effective January 20, 2012.  In November 2015, the Veteran submitted a statement disagreeing with the effective date of service connection and initial rating.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issues of entitlement to an effective date before January 20, 2012, for the grant of service connection for left CTS, and entitlement to a rating in excess of 10 percent for left CTS, to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Given the above-remanded issues may elicit information relevant to the award of a TDIU, the Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the other issues remanded in this appeal.  A decision addressing the Veteran's claim of entitlement to a TDIU at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for VA examinations with examiners of appropriate expertise.  In each case, after examining the Veteran, eliciting from the Veteran a history of his pertinent symptoms, and review of the Veteran's claims file, the examiner should:

With respect to a back disability and weakness of the bilateral lower extremities:

a) describe the nature of the Veteran's back disability, to include whether the back disability results in neurological impairment, to include weakness of the bilateral lower extremities.

b) address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that the Veteran's back disability began during or was otherwise caused by his military service.

c) to the extent the examiner diagnoses the Veteran with a disability manifested by weakness of the bilateral lower extremities, address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that such disability began during or was otherwise caused by his military service.  The examiner should address pertinent in-service records, including the Veteran's July 1990 complaints of weakness in the legs.  

With respect to gout: address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that the Veteran's gout began during or was otherwise caused by his military service, discussing all pertinent evidence of record, including the Veteran's in-service complaints of muscle pains, and the note of the December 2011 examiner that the Veteran had suffered from gout since 1998.  

With respect to a bilateral foot disability: address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that the Veteran's pes cavus, which was noted at his entrance into service, was aggravated during service.  If so, the examiner should address whether any such increase was clearly and unmistakably (obviously, manifestly, and undebatably) due to the natural progress of the disease.

With respect to a bilateral ankle disability: 

a) describe the nature of the Veteran's bilateral ankle disability, to include addressing whether the Veteran has a disability of the right ankle.  In making this determination, the examiner should consider the evidence, for example from May 2015, indicating that the Veteran had an absent right ankle reflex.  

b) address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that any disability of the ankles began during or was otherwise caused by the Veteran's military service, discussing all pertinent evidence of record.  

c) address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that any disability of the ankles was caused or aggravated by any of the Veteran's service-connected disabilities.  To the extent that the examiner opines that the Veteran's back, gout, or bilateral foot disability is related to service or other service-connected disability, the examiner should include such disabilities in this analysis.  

With respect to a bilateral shoulder disability:

a) describe the nature of the Veteran's bilateral shoulder disability, to include addressing whether the Veteran has a disability of the left shoulder.  In making this determination, the examiner should consider the evidence suggesting that the Veteran had impaired rotation of the left shoulder.  

b) address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that any diagnosed disabilities of the bilateral shoulders began during or were otherwise caused by his military service, discussing all pertinent evidence of record, including the Veteran's in-service complaints of shoulder pain.  

With respect to an acquired psychiatric disability:

a) describe the nature of the Veteran's acquired psychiatric disability.

b) address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include as a result of the combined effect of such disabilities.  

2.  Issue a statement of the case addressing the issues of entitlement to an effective date before January 20, 2012, for the grant of service connection for left CTS, and entitlement to a rating in excess of 10 percent for left CTS.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

3.  Then readjudicate the claims of entitlement to service connection for a disability manifested by weakness of the bilateral lower extremities, a back disability, gout, a bilateral foot disability, a bilateral ankle disability, a bilateral shoulder disability, an acquired psychiatric disability, and a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


